Citation Nr: 9935637	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the veteran's pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from May 1964 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  The appellant 
testified at a Travel Board hearing in September 1999; a 
transcript of the hearing is associated with the claims file.  
During the hearing the appellant appeared to raise the 
question of entitlement to dependents' educational assistance 
for her and the veteran's child B.  The RO should advise the 
appellant of the criteria requisite to such benefit.


REMAND

Applicable law and regulations state that all or any part of 
the veteran's benefits may be apportioned on behalf of his 
child, if he is not reasonably discharging his responsibility 
for the child's support.  38 U.S.C.A. § 5307 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.450, 3.451, 3.452 (1999).  
Additionally, apportionment will not be made if undue 
hardship to any party in interest would result.  
38 C.F.R. § 3.451 (1999).  The Board notes that the veteran's 
children are all currently over 18 years of age.  However, 
under certain circumstances, a veteran's offspring may still 
be considered a child for VA purposes if they are under the 
age of 23 and are pursuing a course of instruction at an 
approved educational institution.  38 C.F.R. § 
3.57(a)(1)(iii) (1999).  The evidence shows that B. was 
enrolled in college in or around September 1999.  It is 
unclear in this case whether B. continues to qualify as a 
school-age dependent to warrant continued apportionment.  

In any case, the appellant argues that she is entitled to 
payment of apportionment benefits retroactive to 1996 
inasmuch as the veteran, contrary to his arguments, did not 
and has not paid any support for B.  She has argued that 
there is a court order indicating that the veteran is 
required to pay back monies due for B.'s support under state 
law.  The appellant also argues that her financial 
circumstances are different from those considered by the RO 
in determining her need for apportionment of the veteran's VA 
benefits for B.'s support.  VA has a duty to assist the 
appellant in the development of her claim.  38 U.S.C.A. § 
5107 (West 1991).  Such duty includes obtaining financial and 
other information pertinent to whether apportionment is 
warranted.

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should request that both the 
appellant and the veteran complete 
current financial status reports, VA 
Forms 4-5655.

2.  The RO should request documentation 
from the veteran to support his 
contention that he has and is currently 
making child support payments or that his 
wages have been garnished for the subject 
child.  

3.  The appellant and/or the veteran 
should be asked to submit information 
concerning the enrollment of the 
veteran's son B. at a qualified 
educational institution.  The RO may also 
contact the institution to confirm the 
enrollment.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudication the issue on 
appeal.  If the benefit sought remains 
denied the appellant and the veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate time in which to respond.  
All applicable contested claim procedures 
should be followed.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102, 20.713(a) 
(1999).

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

